Citation Nr: 1140792	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's son




ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1942 to December 1945.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2010, the appellant and her son testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  Remand is required to attempt to obtain additional records and to obtain a VA medical opinion.

The appellant alleges that the Veteran's cause of death, medullary carcinoma of thyroid with metastasis, is related to his service-connected residuals of gastrectomy.  At the June 2010 hearing she asserted that his cancer showed up in other areas of his body, to include his digestive system, and that the VA physicians had not determined where the cancer originated, and that they only biopsied the thyroid because he was too weak to biopsy other areas.  

First, remand is required to attempt to obtain potentially relevant VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In April 2005 submissions, the appellant asserted that the Veteran received treatment for his service-connected gastrointestinal disorder at the following facilities:  (1) Dr. Shonk, 1946; (2) Huntingon, West Virginia, VA hospital, 1956-57; (3) Los Angeles, California, VA hospital, 1963; (4) Chillicothe, Ohio, VA hospital, 1965 to 2004; and (5) Tampa, Florida, VA hospital, from 1997 or 1998 to 2004.  The RO obtained the listed Tampa, Florida VA medical records and the Chillicothe, Ohio VA medical records beginning in 1998 with a few records from 1985.  The RO attempted to obtain the Huntington, West Virginia, VA medical records, but was unable to do so.  Additionally, at the June 2010 Board hearing, the appellant noted that the private medical records were not available.  But the claims file does not indicate any attempts to obtain records from the Los Angeles, California, VA facility or the Chillicothe, Ohio, VA facility prior to 1998.  Accordingly, this must be accomplished on remand.

Second, remand is required to obtain a medical opinion regarding the etiology of the Veteran's medullary carcinoma of the thyroid with metastasis.  In claims regarding the cause of the Veteran's death, VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include providing an examination.  38 U.S.C.A. § 5103A(a)(1) (West 2002); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that the duty to provide an examination in cause of death claims is assessed under 38 U.S.C. § 5103A(a) rather than 38 U.S.C.A. § 5103A(d)).  VA need not provide assistance where no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Here, the appellant asserted that she believed that the Veteran's service-connected gastrointestinal disorder progressed and may have led to the Veteran's cancer.  The Veteran's January 2005 death certificate reflects that his immediate cause of death was medullary carcinoma of the thyroid with metastasis.  VA examinations dated in 1955, 1956, 1957, 1963, 1964, 1968, 1987, and 1989 indicate that the Veteran's residuals of his service-connected gastrointestinal disorder included dumping syndrome, duodenal ulcers with obstruction, hiatal hernia, gastrectomy, vagotomy, and repair of the esophageal hernia.  VA medical records dated in November 2004 indicate that a suspicious mass was found in the rectum.  A consult to the gastrointestinal section for definitive evaluation was ordered.  Another November 2004 record noted a differential diagnosis of rectal cancer and liver/bone mets.  A computed tomography (CT) of the abdomen and pelvis revealed evidence of metastatic disease.  It was later noted that the CT showed probable annular upper rectal lesion with possible metastatic disease to liver.  December 2004 VA records noted metastatic disease on CT scan with unknown primary.  A January 2005 VA record noted metastatic cancer of unknown origin with lesions of the liver, lungs, bone, and spine.  After a thyroid biopsy was conducted, radiation requested additional biopsies to assist in diagnosis.  The Veteran and his family deferred any additional biopsies and requested hospice care.  The evidence of record, therefore, suggests the possibility of the presence of cancer in the digestive tract, but does not contain a definitive opinion on the matter.  Accordingly, the Board find that VA has not yet met its duty to assist and should obtain a medical opinion as it is necessary to make a decision in this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Specifically request records from the Los Angeles, California, VA facility and all records from the Chillicothe, Ohio, VA facility prior to 1998.  If clarification from the appellant is required prior to such requests, it must be undertaken.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AMC should also inform the appellant that she can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  After all additional records are associated with the claims file, request an opinion from an appropriate VA medical practitioner.  The entire claims file must be made available and reviewed by the VA examiner.  All pertinent symptomatology and findings must be reported in detail.  The rationale for all opinions expressed must be provided, to include citation to specific medical evidence in the claims file.  If an opinion cannot be provided without resort to speculation, it must be noted in the report, and a rationale provided for that conclusion. 

The examiner must provide the following medical opinions:
   (a) is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran's service-connected gastrointestinal disorder was the principal cause of death, i.e., that it was etiologically related to his medullary carcinoma of the thyroid with metastasis, and
	(b) is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran's service-connected gastrointestinal disorder was a contributory cause of death, i.e., that it contributed substantially and materially to the Veteran's medullary carcinoma of the thyroid with metastasis.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



